Hooker, J.
(concurring). I am of the opinion that the writ was improvidently issued in this case. It is not the province of courts to encourage the practice of trying the validity of laws upon mandamus when it can be avoided. With four justices in every township, it can seldom be necessary to resort to such proceeding merely because a justice first applied to shall be of the opinion that a warrant should not issue, whether his judgment is based upon a question of fact or law. I therefore concur in the affirmance of the order, expressing no opinion on other questions.
Grant, J., concurred with Hooker, J.